                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YOSHIRA BARAJAS,                                    Case No. 19-cv-02035-EMC
                                   8                      Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9                 v.                                      MOTION TO DISMISS
                                  10     CARRIAGE CEMETERY SERVICES OF                       Docket No. 42
                                         CALIFORNIA, INC., et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Currently pending before the Court is Defendant Carriage Services, Inc.’s (“CSI”) motion

                                  15   to dismiss pursuant to Federal Rule of Civil Procedure 41(b) or, in the alternative, for entry of

                                  16   judgment pursuant to Rule 54(b). The Court has reviewed the parties’ briefs and accompanying

                                  17   submissions and finds that this matter is suitable for disposition without oral argument. The

                                  18   hearing on the motion is therefore VACATED. CSI’s motion is DENIED in its entirety. The

                                  19   Court also orders Plaintiffs to file their second amended complaint within two days of the date of

                                  20   this order.

                                  21                                          I.      DISCUSSION

                                  22           The events giving rise to CSI’s motion are as follows.

                                  23           In May 2019, CSI, along with other named defendants, moved to dismiss Plaintiffs’ first

                                  24   amended complaint, which alleged violations of wage-and-hour laws. See Docket No. 15

                                  25   (motion). The Court held a hearing on the motion on July 16, 2019. At one point during the

                                  26   hearing, the Court made a brief statement regarding a claim asserted by one Plaintiff, noting “I’m

                                  27   going to require amendment of Ms. Davis’s claim.” Docket No. 36 (Tr. at 8). More discussion

                                  28   followed, related to all Plaintiffs, and then the Court issued its ruling, granting in part and denying
                                   1   in part the motion to dismiss. The following exchange took place:

                                   2                  Court:         So technically I’m going to deny the motion to
                                                                     dismiss with respect to the overtime claim for Ms.
                                   3                                 Barajas, but I’m going to grant it with respect to the
                                                                     other – the rest of the motion to dismiss, with leave to
                                   4                                 amend. Thirty days –
                                   5                  Plaintiffs:    Sure.
                                   6                  Court:         – enough?
                                   7                  Plaintiffs:    Thank you.
                                   8   Docket No. 36 (Tr. at 10-11) (emphasis added). Subsequently, the Court issued a minute order

                                   9   which confirmed that the motion to dismiss Ms. Barajas’s overtime claim was denied (with respect

                                  10   to CSI) but that the motion was otherwise granted. The Court also identified allegations that

                                  11   would need to be made in the second amended complaint. The Court did not make any comment

                                  12   in the minute order as to when the second amended complaint needed to be filed. See Docket No.
Northern District of California
 United States District Court




                                  13   34 (order).

                                  14          Thirty days after the hearing, Plaintiffs did not file a second amended complaint. They

                                  15   did, however, on August 16, 2019, order a transcript for the motion-to-dismiss hearing which was

                                  16   provided to them on the same day. See Docket No. 30 (transcript order).

                                  17          On August 27, CSI answered the first amended complaint. CSI also filed the pending

                                  18   motion to dismiss pursuant to Rule 41(b). Rule 41(b) provides: “If the plaintiff fails to prosecute

                                  19   or to comply with these rules or a court order, a defendant may move to dismiss the action or any

                                  20   claim against it.” Fed. R. Civ. P. 41(b) (emphasis added). According to CSI, Plaintiffs failed to

                                  21   file an amended complaint within thirty days as ordered by the Court at the hearing (i.e., by

                                  22   August 15) and therefore all claims should be dismissed, except for Ms. Barajas’s overtime claim

                                  23   (which was the only claim in the first amended complaint that survived the motion to dismiss).

                                  24          On September 10, Plaintiffs submitted a proposed second amended complaint, more

                                  25   specifically, in conjunction with their opposition to CSI’s motion to dismiss. See Villanueva

                                  26   Decl., Ex. D (proposed SAC).

                                  27          CSI’s Rule 41(b) motion is predicated on there being a “court order” requiring amendment

                                  28   by August 15. If the Court had, at the hearing on the earlier 12(b)(6) motion to dismiss, clearly
                                                                                        2
                                   1   and unambiguously ordered Plaintiffs to file an amended complaint by August 15, then it could

                                   2   fairly be said that Plaintiffs failed to comply with a court order – even if the order was only made

                                   3   orally and not memorialized in the relevant minute order. See Yourish v. Cal. Amplifier, 191 F.3d

                                   4   983, 987 (9th Cir. 1999) (noting that a default judgment as a sanction for noncompliance with a

                                   5   court order, pursuant to Federal Rule of Civil Procedure 37(b)(2), is permissible even where there

                                   6   is no written order – so long as the oral order is clear; “[j]ust as an oral order is an ‘order,’ the

                                   7   noncompliance with which justifies Rule 37(b)(2) sanctions, Judge Marshall's minute order was an

                                   8   ‘order,’ the disobedience of which justified dismissal under Rule 41(b)”). However, arguably,

                                   9   there was no clear and unambiguous order by the Court at the hearing, and thus Plaintiffs have

                                  10   invoked Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 890 (9th Cir. 2019).1 There,

                                  11   the Ninth Circuit made clear that, where a court simply gives leave to amend, but does not

                                  12   “mandate the filing of an amended complaint” – and does not otherwise “indicate that failure to
Northern District of California
 United States District Court




                                  13   [file an amended complaint] would result in dismissal of the complaint pursuant to Rule 41(b)” –

                                  14   then there is no “court order” for purposes of Rule 41(b). Id. at 890 (noting that “the district court

                                  15   did not consider whether Rule 41(b) was even applicable . . . given that Plaintiff was granted leave

                                  16   – not ordered – to amend its complaint”).

                                  17           For purposes of the pending motion, the Court need not definitively resolve whether there

                                  18   was an order requiring Plaintiffs to file an amended complaint by August 15, which could then

                                  19   serve as a predicate for sanctions under Rule 41(b). Even if the Court had expressly ordered

                                  20   Plaintiffs to file an amended complaint by August 15, it would still deny CSI’s Rule 41(b) motion

                                  21   to dismiss.

                                  22                   [I]n order for a court to dismiss a case as a sanction, the district
                                                       court must consider five factors: “(1) the public's interest in
                                  23                   expeditious resolution of litigation; (2) the court's need to manage its
                                                       docket; (3) the risk of prejudice to the defendants; (4) the public
                                  24                   policy favoring disposition of cases on their merits; and (5) the
                                                       availability of less drastic alternatives.”
                                  25

                                  26
                                  27   1
                                        Technically, Plaintiffs cited Capella Photonics, Inc. v. Cisco Sys., No. 14-cv-03348-EMC, 2019
                                  28   U.S. Dist. LEXIS 93578 (N.D. Cal. June 4, 2019), but Capella, in turn, relies on Applied
                                       Underwriters. See id. at *22-23.
                                                                                        3
                                   1   Yourish, 191 F.3d at 990. In Yourish, the Ninth Circuit found that the first three factors “strongly

                                   2   favor dismissal,” and thus held that

                                   3                  the district court did not abuse its discretion in dismissing Plaintiffs’
                                                      case for failing to amend in a timely fashion. Although dismissal
                                   4                  was harsh, we do not have a “definite and firm conviction” that the
                                                      district court “committed a clear error of judgment in the conclusion
                                   5                  it reached upon a weighting of the relevant factors.”
                                   6   Id. at 992.

                                   7           CSI argues that, in the instant case, the first three factors above also weigh strongly in its

                                   8   favor. The Court does not agree. In Yourish, the district court determined that the plaintiffs’

                                   9   noncompliance with an order (requiring amendment in sixty days) “‘caused the action to come to a

                                  10   complete halt, thereby allowing Plaintiffs to control the pace of the docket rather than the Court.’”

                                  11   Id. at 990. The Ninth Circuit did not find fault with this determination because “‘district judges

                                  12   are best situated to decide when delay in a particular case interferes with docket management and
Northern District of California
 United States District Court




                                  13   the public interest,’” id., and thus found that factors (1) and (2) weighed in favor of dismissal. In

                                  14   the instant case, the delay in Plaintiffs’ filing of a second amended complaint is not of such a

                                  15   magnitude that expeditious resolution of litigation or the Court’s management of its docket is

                                  16   imperiled or materially impacted. In this regard, the Court notes that the settlement conference in

                                  17   the instant case is still several months away (December 2019) as is class certification briefing

                                  18   (May-June 2020).

                                  19           As for the third factor, risk of prejudice to the defendant, the Ninth Circuit expressly noted

                                  20   in Yourish that “the pendency of the lawsuit is not sufficiently prejudicial itself to warrant

                                  21   dismissal.” Id. at 991. “‘Limited delays and the prejudice to a defendant from the pendency of a

                                  22   lawsuit are realities of the system that have to be accepted, provided the prejudice is not

                                  23   compounded by “unreasonable” delays.’” Id. As indicated above, in the instant case, the delay

                                  24   has been relatively minor; if the amended complaint should have been filed by August 15, then

                                  25   Plaintiffs’ submission of its proposed second amended complaint was less than a month late (on

                                  26   September 10).

                                  27           CSI protests still that it will be prejudiced without a dismissal, but none of its arguments is

                                  28   convincing. For example, CSI notes that, in Yourish, the Ninth Circuit stated: “[T]he risk of
                                                                                          4
                                   1   prejudice to the defendant is related to the plaintiff’s reason for defaulting in failing to timely

                                   2   amend” – i.e., prejudice is evaluated “‘with reference to the strength of the plaintiff’s excuse for

                                   3   the default.’” Id. If a plaintiff has “a very poor reason for [her] default” – a “paltry excuse” – then

                                   4   there may be “sufficient prejudice to [the] [d]efendant[] from [a] delay.” Id. at 991-92. It is true

                                   5   that, in the instant case, not all of the reasons Plaintiffs have offered for delay are compelling.

                                   6   Most notably, Plaintiffs claim that there were attorney-client privilege issues that needed to be

                                   7   resolved before they could file a second amended complaint, but Plaintiffs have not offered any

                                   8   insight about what those issues are, not even through an in camera submission. Plaintiffs,

                                   9   however, have specified other reasons for their delay: For example, they needed to collect

                                  10   information that the Court identified as necessary for the second amended complaint; also, there

                                  11   was ambiguity as to whether there was in fact a hard deadline for the filing of the second amended

                                  12   complaint. The Court acknowledges that, if Plaintiffs had been prudent, they would have
Northern District of California
 United States District Court




                                  13   contacted the Court to ask for more time to file a second amended complaint or at least to confirm

                                  14   whether there was a hard deadline for the filing of the second amended complaint. Nevertheless,

                                  15   these circumstances make the instant case sufficiently different from Yourish. See id. at 986, 991-

                                  16   92 (noting that the plaintiffs had sixty days (i.e., until April 24, 1998), to file an amended

                                  17   complaint; that plaintiffs claimed they thought a written order was to issue first but did nothing

                                  18   when no written order was issued; that plaintiffs did not file an amended complaint on April 24

                                  19   but did see, on that date, a minute order with the deadline for the filing of the amended complaint;

                                  20   and that, not until May 15 (i.e., some twenty days later), did plaintiffs make a filing with the court,

                                  21   although even then plaintiffs did not file an amended complaint but rather filed a motion asking

                                  22   for entry of a written order).

                                  23          CSI also suggests that it would be prejudiced without a dismissal because Plaintiffs’ failure

                                  24   to file a second amended complaint by August 15 gave it the impression that Plaintiffs had

                                  25   “abandoned” the claims for which the Court had granted CSI’s motion to dismiss the first

                                  26   amended complaint. Reply at 6. But it is doubtful that CSI was under any such misapprehension

                                  27   given that, on August 20 (i.e., five days later), Plaintiffs emailed CSI, asking for an extension of

                                  28   time to respond to discovery for all four Plaintiffs. See Villanueva Decl., Ex. C (email).
                                                                                          5
                                   1          Finally, CSI argues it would be prejudiced without a dismissal because it has already filed

                                   2   an answer based on the first amended complaint and served discovery based on the first amended

                                   3   complaint; also, if the Court were to permit Plaintiffs to file a second amended complaint, then

                                   4   CSI may have to have to file a motion to dismiss to challenge that pleading. The problem here for

                                   5   CSI is that these are essentially litigation tasks that it would have had to do even if Plaintiffs had

                                   6   timely filed a second amended complaint. The Court acknowledges that CSI may have to file a

                                   7   new answer (to address the new claims in the second amended complaint) or serve new discovery

                                   8   (to address the same) but that work will simply supplement (and not be duplicative) what CSI has

                                   9   already been done. Moreover, the Court notes that CSI could have avoided the situation if it had

                                  10   simply asked Plaintiffs whether they intended to file a second amended complaint – a likely

                                  11   scenario given that Plaintiffs were asking for an extension of time to provide discovery responses

                                  12   for all four of them (and not just Ms. Barajas who was the only plaintiff to have a claim to survive
Northern District of California
 United States District Court




                                  13   the motion to dismiss the first amended complaint).

                                  14          For the foregoing reasons, the motion to dismiss is denied, as is the alternative motion for

                                  15   entry of judgment. Plaintiffs are ordered to file their second amended complaint within two days

                                  16   of the date of this order.2 CSI shall file a response to the second amended complaint (either an

                                  17   answer or a motion) within three weeks of the date of this order.

                                  18          This order disposes of Docket No. 42.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: September 25, 2019

                                  22

                                  23                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  24                                                      United States District Judge
                                  25
                                       2
                                  26    Plaintiffs have indicated that they would like to proceed, in their second amended complaint,
                                       with only three named plaintiffs (i.e., the claims of Ms. Williams Davis would be dismissed
                                  27   without prejudice). See Docket No. 43 (request for voluntary dismissal); see also Fed. R. Civ. P.
                                       41(a)(2) (providing that “an action may be dismissed at the plaintiff’s request only by court order,
                                  28   on terms that the court considers proper”). Because there is no apparent prejudice to CSI, the
                                       Court shall allow Ms. Williams Davis to voluntarily dismiss her claims without prejudice.
                                                                                          6
